                        Case 2:20-mc-50912-LJM ECF No. 4, PageID.36 Filed 12/29/20 Page 1 of 3
                                                                                         AUSA: Adriana Dydell                  Telephone: (313) 226-9125
 AO 109 (Rev. 11/13)     Warrant to Seize Property Subject to Forfeiture     Special Agent:    Bryan Drake                     Telephone: (414) 397-1264


                                                      NITED STATES DISTRICT COURT
 Clerk, U.S. District Court                                                           for the
 Eastern District of Michigan
                                                                           Eastern District of Michigan
 By: S/Michae/ Williams
       Deputy                                                                                            Case: 2:20-mc-50912
L._-----f1H+te-f~Ife1__n+'-f'h,e-Seizure         of                                      )               Judge: Michelson, Laurie J.
            (Briefly describe the property to be seized.)                                )                Filed: 08-04-2020 At 01:36 PM
        All funds on deposit in JP Morgan Chase Bank Account                             )      Case No. IN RE: SEALED MA TTER(SW)(ML W)
        #215000577068 as further described on Attachment A                               )
                                                                                         )


                                    WARRANT TO SEIZE PROPERTY SUBJECT TO FORFEITURE

 To:      Any authorized law enforcement officer

       An application by a federal law enforcement officer or an attorney for the government requests that certain property
 located in the                 Eastern                 District of                 Michi an                     be seized as being
 subject to forfeiture to the United States of America. The property is described as follows:
 All funds on deposit in JP Morgan Chase Bank Account #215000577068 as further described on Attachment A with permission
 to serve the warrant electronically followed by original service, which may be waived by JP Morgan Chase Bank.




       I find that the affidavit(s) and any recorded testimony establish probable cause to seize the property.

       YOU ARE COMMANDED                        to execute this warrant and seize the property on or before Au ust 17,2020
                                                                                                                     --~----~-------------
                                                                                                                          (not to exceed J 4 days)
       ~in        the daytime 6:00 a.m. to 10:00 p.m.               0 at any time in the day or night because       good cause has been established.

    Unless delayed notice is authorized below, you must also give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

    An officer present during the execution of the warrant must prepare, as required by law, an inventory of any property seized
 and the officer executing the warrant must promptly return this warrant and a copy of the inventory to
the residin United States Ma .strate Jud eon dut
                          (United States Magistrate Judge)


       o
       Pursuant to 18 U.S.C. § 3103a(b), I fmd that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized               (check the appropriate box)

       o        for         days   (not to exceed 30)              0 until, the facts justifying,    the later specific date of                        _




Date and time issued:                  August 4, 2020           10: 14 am              _           ~~.J_
                                                                                                                 Judge's signature


City and state:             Detroit, MI                                                Anthony P. Patti                    U. S. Magistrate Judge
                                                                                                               Printed name and title
   Case 2:20-mc-50912-LJM ECF No. 4, PageID.37 Filed 12/29/20 Page 2 of 3




                              ATTACHMENT A

All funds on deposit in JP Morgan Chase Bank Account #215000577068 up to
and including $1,263,478.18 with permission to serve the warrant electronically
followed by original service, which may be waived by JP Morgan Chase Bank to
limit physical contact due to the COVID-19 pandemic.


The financial institution upon which this seizure warrant has been served is
instructed to provide federal agents autho rized to seize the funds with the
current balance in each account upon service of the seizure warrant and at the
request of the federal agents authorized to seize the funds.
                          Case 2:20-mc-50912-LJM ECF No. 4, PageID.38 Filed 12/29/20 Page 3 of 3



AO 109 (Rev. 11/13)       Warrant to Seize Property Subject to Forfeiture (page 2)

                                                                                        Return
Case No.:                                          Date and time warrant executed:
2.! 20      ~ /1,...(..    -   ~   09 I 2..         ~!S~o              I     <6: 3//?-~
Inventory made in the presence of:

        IV / IT
Inventory of the property taken:

                           ~Ulr).':>               were                    /\0+             d,stvl'xJ a_+- -/-LQ_ -/-(               A..@


                                                      So              AD             hveJ-o 1'7         ~&....)         leN.
                                                                  ~ /, u/i.             0
                                                                                            ,/
                                                                                                                  So."'_ ( ;<J   I'CH~   ,JeJ
                                                                   /)0               rS-SbbS         2 23     g       -Pur
                                                                -fo           -rLe
                                                                /\0    'fL-y




                                                                                     Certification
